     Case 8:21-cv-01245 Document 5-1 Filed 05/21/21 Page 1 of 2 PageID 16




            IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
                    IN AND FOR SARASOTA COUNTY, FLORIDA

JANE DOE,

       Plaintiff,                                   Case No.: 2021-CA-1704
v.

NEW COLLEGE OF FLORIDA, a
Public University and Member of the
State University System; and NEW
COLLEGE OF FLORIDA BOARD
OF TRUSTEES, a Florida Public
Entity,

      Defendants.
__________________________________/

                                  DEFENDANTS’ JOINT
                                  NOTICE OF REMOVAL

       COMES NOW the Defendants, NEW COLLEGE OF FLORIDA, a Public University and

Member of the State University System (hereinafter “NCF”) and NEW COLLEGE OF FLORIDA

BOARD OF TRUSTEES, a Florida Public Entity (hereinafter “NCBT”) by and through

undersigned counsel, and provide this Notice of Removal of the above styled action to the United

States District Court for the Middle District of Florida, Tampa Division, Case no. 8:21-cv-1245.

                                      MANDELBAUM, FITZSIMMONS, HEWITT
                                      & CAIN, P.A.


                                         /s/ Samuel R. Mandelbaum, Esq.
                                      ___________________________________________
                                      SAMUEL R. MANDELBAUM, ESQ. FBN 270806
                                      JOHN D. ARNETT, ESQ. FBN 1023233
                                      Post Office Box 3373
                                      Tampa, Florida 33601
                                      Telephone: (813) 221-0200
                                      Fax: (813) 221-8558
                                      Primary Service Email: srm@manfitzlaw.com
                                      Secondary Service Emails: eservice@manfitzlaw.com
                                      Attorney for Defendants New College and its Trustees
       Case 8:21-cv-01245 Document 5-1 Filed 05/21/21 Page 2 of 2 PageID 17




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed online

using the Florida E-Filing Portal as mandated by Fla. R. of J. Admin 2.516(b)(1) with copies being

furnished by email to: Damian B. Mallard, Esq. and Elizete D. Velado, Esq,, Mallard Law Firm,

P.A.         (damian@mallardlawfirm.com;              elizete@mallardlawfirm.com;             and

susan@mallardlawfirm.com) on this       21   day of May, 2021.




                                         /s/ Samuel R. Mandelbaum, Esq.
                                     ___________________________________________
                                                   ATTORNEY
